UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 28, 2008 Commission file number: 1-11997 SPHERION CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-3536544 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 2050 Spectrum Boulevard, Fort Lauderdale, Florida (Address of principal executive offices) (Zip code) Registrants telephone number, including area code: (954) 308-7600 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange Title of each class on which registered COMMON STOCK$0.01 PAR VALUE New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of"large accelerated filer," "accelerated filer"and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x The aggregate market value of the voting stock held by non-affiliates of the Registrant, computed by reference to the closing price of the Registrant's Common Stock, par value $0.01 per share ("Common Stock"), as of June 27, 2008 on the New York Stock Exchange, was $257,935,983. Number of shares of Registrant's Common Stock outstanding on February 22, 2009 was 52,490,344. Documents Incorporated by Reference: Certain specified portions of the registrants definitive proxy statement for its 2009 annual meeting of stockholders to be filed within 120 days after December 28, 2008, are incorporated herein by reference in response to Part III, Items 11, 13 and 14, inclusive, and to certain portions of Part III, Items 10 and 12. SPHERION CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Page No. PART I ITEM 1 Business 1 ITEM 1A Risk Factors 8 ITEM 1B Unresolved Staff Comments 13 ITEM 2 Properties 13 ITEM 3 Legal Proceedings 13 ITEM 4 Submission of Matters to a Vote of Security Holders 13 PART II ITEM 5 Market for the Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securitie s 14 ITEM 6 Selected Financial Data 17 ITEM 7 Managements Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 7A Quantitative and Qualitative Disclosures About Market Risk 36 ITEM 8 Financial Statements and Supplementary Data 37 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 69 ITEM 9A Controls and Procedures 69 ITEM 9B Other Information 69 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 69 ITEM 11 Executive Compensation 69 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matter s 70 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 69 ITEM 14 Principal Accounting Fees and Services 69 PART IV ITEM 15 Exhibits, Financial Statement Schedules 71 Exhibit Index 71 SIGNATURES 77 PART I Item 1. BUSINESS As used in this report, the terms we, us, our, Spherion and the Company refer to Spherion Corporation and its consolidated subsidiaries, unless otherwise expressly stated or the context otherwise requires. Company Overview Spherion Corporation was founded in 1946 and provides temporary staffing services, managed services and permanent placement services. We are headquartered in Fort Lauderdale, Florida, and operate a network of 671 locations within North America. We are incorporated under the laws of the State of Delaware. As of December 28, 2008, we had 504 company-owned offices, 101 franchised locations and 66 area-based franchised locations. We provide temporary staffing services, managed services and permanent placement services under two operating segments Professional Services and Staffing Services, within the United States of America and Canada. As of December 28, 2008, our Canadian operations represented approximately 4.4% of the Companys total revenue. Temporary staffing services include personnel in the following skill categories: clerical, light industrial, information technology, finance and accounting, legal, engineering, sales and marketing, human resources and administrative. Managed services include services where we manage certain aspects of a customer function such as: recruiting, administrative services, data center or network operations. Permanent placement is a service where our employees locate talent on behalf of our customers, screen the candidates and assist in the recruitment efforts. We provide services to a wide variety of customers across most major industries in North America. Our customers range in size from large Fortune 500 companies to small, locally run businesses. A key component of our business strategy is to continue to diversify our customer base, particularly amongst our small to mid-sized customers. Our largest customer accounted for only 2.1% of our consolidated revenues in 2008. For information concerning our financial condition, results of operations and related financial data, you should review the Managements Discussion and Analysis of Financial Condition and Results of Operations and the Financial Statements and Supplementary Data sections of this document. You also should review and consider the risks relating to our business and industry that we describe under the heading Risk Factors. Industry Overview Spherion Corporation is a recruiting and staffing company operating in North America. The North American staffing market revenues were estimated to be approximately $104.0 billion in 2008. This market includes temporary staffing, permanent placement and other services similar to those provided by Spherion. The North American staffing market in 2008 remained stable in the professional skills sets, and declined by approximately 8% in clerical and light industrial skill sets. The professional skill sets with the most market share included information technology, engineering, and finance and accounting. About 53% of the staffing industry is estimated to be concentrated in professional skills, including information technology, finance and accounting, legal,engineering and other skills that are consistent with those offered within Spherions Professional Services operating segment. The balance of the North American staffing market is concentrated on services in the clerical and light industrial skill sets, similar to those offered in Spherions Staffing Services operating segment. Business conditions in the staffing industry are economically sensitive. Historically, temporary staffing growth has been closely correlated with overall non-farm employment change. Companies have experienced success in the usage of temporary help to facilitate rapid workforce adjustments as economic conditions change. This practice has historically increased the demand for temporary help in North America. As of December 2008, almost 1.5% of the total workforce was temporary help compared with 1.8% as of December 2007. Although recent trends show a decline, temporary help has increased from 1.0% of total workforce in the early 1990s. Demographics of the labor force continue to indicate that the overall labor pool may shrink slightly over the next 10 years, creating a shortage of qualified job candidates, especially for certain professional workers. We believe the shortage may increase the need for companies to continue to use the services of Spherion and other companies within the staffing industry. 1 Operations Overview The Company is organized around two operating segments Professional Services and Staffing Services. Within our Professional Services operating segment, we provide temporary staffing and permanent placement services. Within our Staffing Services operating segment, we provide three primary servicestemporary staffing, managed services, and permanent placement. These services are further described as follows: Temporary staffingThis is a service where our employees work at customer locations under the supervision of customerpersonnel. The duration of the assignment can be from a day or less to a period of several months. The number of our temporary employees at any given time is directly related to our customers requirements and these employees are generally only paid when on assignment with a customer. We provide temporary employees with information technology, finance and accounting, legal, engineering, marketing and administrative skill sets. Services are generally billed by the hour for the number of hours worked. Bill rates are typically determined as a mark-up over pay. We are responsible for all employment related taxes of our employees, workers compensation and federal and state unemployment. Managed servicesThis is a service where we manage aspects of the operation and management of a customer function such as recruiting, administrative services, and help desk and data center services. We generally provide these services under long-term contracts. Managed services are provided by our employees who typically manage and staff aspects of the customer function. In certain cases we may only manage the customer function which could be staffed by a combination of Spherion, customer or other third-party employees. We are responsible for the operation of the customer function and generally are required to meet minimum service level agreements and provide customer driven reporting. Our managed services business includes our recruitment process outsourcing (RPO) offering where we take responsibility for mostaspects of a customers hiring or recruiting function. Fees are determined based on a combination of headcount, service level provided and/or fixed fee per transaction/unit processed. We are responsible for all employment related taxes of our employees, workers compensation and federal and state unemployment. Permanent placementThis is a service where we identify candidates on behalf of our customers, screen the candidates and assist in the recruitment efforts. If the customer hires the candidate, our fee is generally determined as a percentage of first year compensation for the candidate placed. Recognizing the fee revenue is contingent upon fill ing the assigned position and we establish reserves for candidates placed with customers who do not stay through a guarantee period, typically three months. The following table represents the fiscal year 2008 revenues derived from each of these services within our operating segments (in thousands): Professional Services Staffing Services Amount % Total Amount % Total Temporary staffing $ 701,635 93.8 % $ 1,283,529 89.1 % Managed services - - 141,697 9.8 % Permanent placement 46,764 6.2 % 15,531 1.1 % Total $ 748,399 100.0 % $ 1,440,757 100.0 % Within the services described above, the Professional Services operating segment concentrates on temporary staffing and placement of professional skill sets in the areas of information technology, finance and accounting, legal, engineering, sales and marketing, human resources and administrative. The Staffing Services operating segment concentrates on temporary staffing and placement of individuals with administrative, clerical and light industrial skill sets. Managed services are provided within the Staffing Services operating segment. See Note 15, Segment Information, in the accompanying Consolidated Financial Statements for additional information regarding the revenues, profits and losses and total assets for both our Professional Services and Staffing Services operating segments for 2008, 2007 and 2006. 2 Location Structure Our business is generally conducted through a broad network of locations in the U.S. and Canada. Our locations are company-owned, franchised or area-based franchised. We believe that we can increase profitability and serve our customer base through a combination of these locations. For 2008, 89.2% of revenues were derived from company-owned locations, with the remaining derived from franchised and area-based franchised locations. The following table details the number of locations: Fiscal Years Company-owned/customer on-premise locations 504 582 486 Franchised locations 101 90 93 Area-based franchised locations 66 70 81 Total 671 742 660 United States of America 639 702 624 Canada 32 40 36 Total 671 742 660 Company-Owned Locations We operate both company-owned branch and customer on-premise locations. A branch location is designed to serve multiple customers in a geographic market, while a customer on-premise location is established at the customers location to serve only that customer. Future new or closed locations are driven by sales success creating the need for new company-owned branches and customer on-premise locations. In 2008, the number of our locations decreased from 2007 due to the consolidation of offices as a result of the Technisource and Todays Staffing acquisitions, as well as cost containment actions undertaken in the fourth quarter of 2008 due to the deteriorating U.S. economic conditions and lower demand for our services. Franchised Locations Fiscal Years Franchisee revenues (in thousands) $ 230,424 $ 223,468 $ 236,195 Franchisee commissions as a % of gross profit 74 % 74 % 72 % Number of franchisees 59 52 51 Number of franchisee locations 101 90 93 We grant franchises, which give the franchisee the right to establish a recruitment and staffing business utilizing our tradenames, service marks, advertising materials, sales programs, operating systems and procedures, manuals and forms within a designated territory. We typically grant franchisees the exclusive right to establish an office to market and provide light industrial and clerical temporary personnel within a designated geographic area. Franchisees contribute dollars towards national advertising and they are responsible for their own local advertising with assistance from us. We also assist our franchisees in obtaining business from our national accounts. Franchise agreements are generally for an initial term of 10 years and are renewable for successive 5-year terms at our discretion. Our franchisees operate in the Staffing Services operating segment. In our franchise arrangements, we act as the principal in customer transactions through direct contractual relationships with the customers, owning related customer receivables and being the legal employer of the temporary employee and the franchisee acts as our agent providing certain sales and recruiting services. Sales by the franchised locations are included in our revenues and the direct costs of services (payroll for the temporary employees and related payroll taxes and employee benefits) are included in our cost of services. We are responsible for paying the wages of the temporary employees and all related payroll taxes, employee benefits and insurance. We share responsibilities in collecting accounts receivable with the franchisee. The franchisee is responsible to reimburse us up to 100% of uncollected accounts receivable, but we bear the loss in cases where the franchisee does not have sufficient financial wherewithal to reimburse uncollectible accounts. 3 T he franchisee is responsible for establishing its location and paying its related administrative and operating expenses, such as the rent, utilities and salaries of their sales and service staff. The franchisee receives a commission from us, which averaged 74% of the franchised offices gross profit for the fiscal year ended December 28, 2008. Our Consolidated Statements of Operations reflect the franchisee commission as an operating expense, but do not include the rent, utilities and salaries of the franchisees full-time office employees as these expenses are the responsibility of the franchisee. Our Consolidated BalanceSheetsinclude the accounts receivable, payroll liabilities for temporary employees and related employee benefit liabilities and the franchisee commission payable. The only exception to this financial statement presentation is the circumstance when we are required to consolidate certain franchisees pursuant to Financial Accounting Standards Board Interpretation No. 46 (FIN 46R) . From time to time, we may finance a portion of the purchase price of the franchise at market rates of interest, or provide working capital or equipment purchase loans to franchisees. The outstanding principal balance of such notes receivable was $0.9 million as of December 28, 2008, and is included in Other current assets in the Consolidated Balance Sheets. Area-Based Franchised Locations Fiscal Years Area-based franchisee royalty revenues (in thousands) $ 6,337 $ 8,243 $ 8,554 Royalty revenues as a % of area-based franchisee sales 4 % 4 % 4 % Number of area-based franchisees 13 14 17 Number of area-based franchisee locations 66 70 81 We grant area-based franchises, which give the area-based franchisee the right to establish a recruitment business utilizing our tradenames, service marks, advertising materials, sales programs, operating systems and procedures, manuals and forms within a designated territory. We typically grant area-based franchisees the exclusive right to establish an office to market and provide light industrial and clerical temporary personnel within a designated geographic area. We provide area-based franchisees with our national, regional and local advertising. We also assist our area-based franchisees in obtaining business from our national accounts. Most area-based franchise agreements are 10 years in length and renewable every 5 years thereafter. A number of area-based franchisees are second-generation and most operate in more than one area-based franchise territory. Area-based franchisees operate their businesses autonomously within the framework of our policies and standards and recruit, employ and pay their own full-time and temporary employees. Area-based franchisees are responsible for all employment related taxes and workers compensation costs of their employees. Area-based franchisees do not use our computer systems except to bill activity relating to national accounts. We receive royalty fees from each area-based franchise based upon the area-based franchisees revenues. From time to time, we may finance a portion of the purchase price of the area-based franchise at market rates of interest or provide working capital loans to area-based franchisees. As of December 28, 2008, we did not have any area-based franchisees with outstanding notes receivable. Acquisitions We currently have no specific plan to undertake any significant acquisitions. However, from time to time we evaluate various acquisition opportunities and may acquire competitors to accelerate our growth. In 2007, we acquired Resulté Universal, Ltd. (Resulté), Todays Staffing, Inc. (Todays Staffing), and IntelliMark Holdings, Inc., and its wholly owned subsidiary Technisource, Inc. (Technisource), collectively the (2007 Acquisitions), within the U.S. In addition, we periodically enter into transactions with our franchisees and area-based franchisees to buy and sell operations in certain markets. 4 W e are generally the purchaser of choice when a Spherion franchisee or area-based franchisee decides to sell its business. We have a right of first refusal on any franchise or area-based franchise sale at the same terms and conditions as may be agreed with another purchaser (who ultimately must be approved by us, even if we waive our right of first refusal), and we have a standard end of term purchase option on our franchises and our more recently granted area-based franchises, however we are not obligated in our standard agreements to repurchase either our franchised or area-based franchised locations. In 2007, we acquired area-based franchise operations in Boston, Kansas City, Lexington, Pittsburgh and several smaller franchised operations for consideration of approximately $12.2 million. We acquired franchised operations in San Antonio for a purchase price totaling $0.4 million in the fourth quarter of 2008. During the second quarter of 2007, we sold our outplacement consulting business. This business was included within the Staffing Services segment and the operating results for all periods presented have been reclassified as discontinued operations. During 2004 and 2005, we sold our operations in the United Kingdom, The Netherlands and in the Asia/Pacific region, as well as our deposition services business . Competition We operate in highly competitive and fragmented markets in our operating segments. Within temporary staffing and permanent placement services, there are low barriers to entry. Within managed services, there can be more significant barriers to entry as capital and systems requirements are higher. The staffing industry is served by thousands of competitors with most having small, local operations. There are several very large national and international competitors who also directly compete with us. The local competitors are generally characterized as independent operators serving local marketplaces. The ability to fund working capital requirements is one of the key success factors for these competitors. Local competitors may also be more flexible in offering alternatives to their customers in either attracting candidates or in servicing the customer, but generally cannot service national customers due to a lack of systems or geographic coverage. We compete with local competitors in all of our markets generally when the customer is a local or retail customer, and we expect to continue to do so. Many of the large national and international competitors are characterized by very broad geographic coverage, large and complex information systems that can handle numerous legal and regulatory requirements and have substantial financial resources. We compete against these companies for the larger customers where the customer requires broad geographic coverage, competitive national pricing and typically consolidated reporting to assist in controlling costs. Since most national customers use a central procurement department, the industry has moved towards consolidated competitive bidding with pricing as one of the key selection criteria. This has led to intense price competition within the staffing and recruitment industry, particularly within the large account customer sector. We believe that our customers primarily focus on the following key factors in selecting a service provider: location or geographic coverage, price and service delivery. Geographic coverage is important from the customer and candidate standpoint. Customers require that their providers be able to service most, if not all, of their locations. Location is important to the candidate because many candidates are unwilling to travel outside of their particular geographic market for a position. We have 671 locations in North America throughout the United States of America and Canada, and believe that our coverage is adequate in the markets we serve. Our lack of international coverage could put us at a disadvantage compared to our larger competitors in obtaining new business from multinational customers. However, we do not believe our North American focus to be a significant disadvantage in competing for business in our targeted customer segments. Service delivery is understanding the customers specific job requirements through consultative assessments, the ability to provide the right candidate for the right job and the ability to measure the quality of job performance. Factors in obtaining qualified candidates for employment assignments with customers include the quality of available opportunities, wages, responsiveness to work schedules and the number of available work hours. Within the Professional Services operating segment, we compete with Robert Half International Inc., MPS Group, Inc., Hudson Highland Group, Inc., Allegis Group (a privately held company)and Kforce Inc., among others. Within the Staffing Services operating segment, some of our largest competitors are Manpower Inc. and Kelly Services, Inc. 5 Trademarks Through our subsidiaries, we maintain a number of trademarks, tradenames and service marks in the United States of America and certain other countries. We believe that many of these trademarks and tradenames, including SPHERION®, SPHERION RECRUITMENT PROCESS OUTSOURCING sm ,THE MERGIS GROUP®, TODAYS OFFICE PROFESSIONALS sm , and TECHNISOURCE® are important to our business. In addition, we maintain other intangible property rights including a registered trademark on EMERGING WORKFORCE®. Our trademark registrations in the United States of America for SPHERION®,THE MERGIS GROUP®, TODAYS®, and TECHNISOURCE® expire October 9, 2011, July 10, 2017, August 14, 2011, and October 9, 2017, respectively, but are renewable for ten-year successive terms. Governmental Regulation Staffing firms are generally subject to one or more of the following types of government regulations: (i) regulation of the employer/employee relationship between a firm and its flexible staff, (ii) registration, licensing, record keeping and reporting requirements and (iii) substantive limitations on its operations. Staffing firms are the legal employers of their temporary workers. Therefore, staffing firms are governed by laws regulating the employer/employee relationship such as wage and hour regulations, tax withholding and reporting, social security or retirement, anti-discrimination and workers compensation. We also have operations in Canada, where there are significant national, provincial or local regulations of staffing services. These laws may require that part-time, temporary and contract workers receive benefits similar to full-time workers, such as vacation, welfare plan contributions, notice prior to termination and severance pay. In some cases, hours of work and the duration of assignments are limited and workers may not be assigned to certain industries. We do not anticipate that these legal structures and requirements will have a material effect on our growth or prospects. However, any material change in national, provincial or local regulation of staffing services could have a material adverse effect on us. Our sale of area-based franchises and franchises is regulated by the Federal Trade Commission and by authorities in approximately 15 states and is subject to statutory requirements in certain Canadian provinces. Under these laws, we must deliver a franchise disclosure document to prospective franchisees. These and other state laws may also apply substantive standards that govern the relationship between franchisors and franchisees. In states where we are selling area-based franchises and franchises, we have filed either the appropriate registration or obtained an exemption from registration. We do not anticipate that these requirements or other state laws will have a material effect on our ability to sell area-based franchises and franchises or operate our business through area-based franchised and franchised offices. Employees We estimate that we employed approximately 215,000 people in 2008. On average, approximately 55,000 billable personnel were assigned with our customers at any given time. Seasonality and Cyclical Nature of Business Seasonality Our businesses are seasonal in nature with customer related demand generally at its highest point during the third and fourth quarters and lowest during the first quarter. The third and fourth quarters are normally higher as our customers increase their temporary workforces for the holiday season. Although, in 2008 we did not see a third and fourth quarter seasonal ramp due to broad declines in U.S. employment during this same time frame. We typically experience a seasonal decrease in our first quarter revenues compared with fourth quarter revenues. The decrease in first quarter revenues compared with the preceding fourth quarters for 2008 was 1% or 9% after giving effect for the 2007 Acquisitions. The decrease in the first quarter 2007 compared with the fourth quarter of 2006 was 7%. Cyclical Nature of the Business The staffing industry has historically been considered to be cyclical, often acting as an indicator of both economic downswings and upswings. Staffing customers tend to use temporary staffing to supplement their existing workforces and generally hire permanent workers when long-term demand is expected to increase. As a consequence of this, our revenues tend to increase quickly when the economy begins to grow. Conversely, our revenues also decrease quickly when the economy begins to weaken, as occurred in 2008, as our customers reduce temporary workers before reduc ing their own permanent staff . While we have longer-term managed service contracts which are not as directly dependent upon the economic cycle, these revenues are not significant enough to offset the impact of cyclical economic activity in our temporary staffing or permanent placement service offerings. 6 Executive Officers of the Registrant Our executive officers are: Name and Age Position Roy G. Krause, 62 President and Chief Executive Officer since October 2004; President and Chief Operating Officer from July 2003 to October 2004; Executive Vice President and Chief Financial Officer from October 1995 to July 2003. William J. Grubbs, 51 Executive Vice President and Chief Operating Officer since November 2007; Executive Vice President from February 2007 to November 2007; Senior Vice President and Chief Marketing and Corporate Development Officer from November 2005 to February 2007. From March 2002 to September 2005, Chief Operating Officer, Spring Group plc, a publicly held information technology and professional staffing and recruiting company based in the United Kingdom. Mark W. Smith, 46 Executive Vice President and Chief Financial Officer since November 2007; Senior Vice President and Chief Financial Officer from July 2003 to November 2007; Vice President, Business Services from September 2002 to July 2003; Vice President, Business Services and Controller from August 2001 to September 2002. John D. Heins, 49 Senior Vice President and Chief Human Resources Officer since October 2006. From 1995 to 2006, Vice PresidentHuman Resources and Administrative Services for JM Family Enterprises, a privately held $9 billion diversified automotive company. Availability of Reports and Other Information Our corporate website is http://www.spherion.com. We make available on this website or in print, free of charge,our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, Proxy Statement and amendments to those materials filed or furnished pursuant to Section 13(a) or 15(d) of the Securities and Exchange Act of 1934, as amended, as soon as reasonably practicable after we electronically file such materials with, or furnishsuch materials to, the Securities and Exchange Commission. Also available on our website, or in print to any stockholder that requests it, are Spherions Corporate Governance Principles, Code of Business Conduct and Ethics, as well as charters for the Audit Committee, Compensation Committee and Corporate Governance and Nominating Committee. To obtain printed materials contact Investor Relations at Spherion Corporation,2050 Spectrum Boulevard, Fort Lauderdale, FL 33309. In addition, the Commissions website is http://www.sec.gov. The Commission makes available on its website, free of charge, reports, proxy and information statements, and other information regarding issuers, such as us, that file electronically with the Commission. Information provided on our website or on the Commissions website is not part of this Annual Report on Form 10-K. 7 Item 1A. RISK FACTORS Our business, financial condition, results of operations, cash flows and prospects, and the prevailing market price and performance of our common stock, may be adversely affected by a number of factors, including the matters discussed below. Certain statements and information set forth in this Annual Report on Form 10-K, as well as other written or oral statements made from time to time by us or by our authorized officers on our behalf, constitute forward-looking statements within the meaning of the Federal Private Securities Litigation Reform Act of 1995. We intend for our forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You should note that our forward-looking statements speak only as of the date of this Annual Report on Form 10-K or when made and we undertake no duty or obligation to update or revise our forward-looking statements, whether as a result of new information, future events or otherwise. Although we believe that the expectations, plans, intentions and projections reflected in our forward-looking statements are reasonable, such statements are subject to known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. The risks, uncertainties and other factors that our stockholders and prospective investors should consider include the following: We operate in highly competitive markets with low barriers to entry, and may be unable to compete successfully against existing or new competitors. We operate in highly competitive and fragmented markets in both of our operating segments. There are low barriers to entry by potential competitors at the local level. We face significant competition in the markets we serve and will continue to face significant competition in any geographic markets or industry sectors that we may enter. The majority of competitors are significantly smaller than we are. However, certain of our competitors are larger, have greater marketing, technical and financial resources, and have stronger brand name recognition than we have. As a result, some of our competitors may be in a better position to capitalize on new technologies and changes in customer requirements, and to devote more resources than we can to the development, promotion and sale of their service offerings. In some cases, our large competitors have lower operating cost structures and as a result, we may face increased competitive pricing pressures and may not be able to obtain or retain our new or existing customers. Some of our competitors can provide broader geographic coverage than we can and this could limit our ability to service large customers who wish to consolidate services. There has been a significant increase in the number of customers consolidating their staffing services purchases with a single provider or with a small number of providers. The trend to consolidate purchases has in some cases made it more difficult for us to obtain or retain customers. We also face the risk that certain of our current and prospective customers may decide to provide similar services internally. Additionally, pricing pressures have intensified as customers have continued to competitively bid new contracts. This trend is expected to continue for the foreseeable future. As a result, we cannot assure you that we will not encounter increased competition in the future. Any further significant economic downturn could result in less demand from customers and lower revenues. Because demand for recruitment and staffing services is sensitive to changes in the level of economic activity, our business suffers during economic downturns as it did in 2008. As economic activity slows, companies tend to reduce their use of temporary employees and recruitment services before undertaking layoffs of their regular employees, resulting in decreased demand for our personnel. Additionally, a continuedeconomic downturn could result in higher unemployment claims and costs in future periods. Also, as businesses reduce their hiring of permanent employees, revenues from our recruitment services is adversely affected. As a result, any furthersignificant economic downturn could have a material adverse effect on our business, financial condition or results of operations. A loss of customers may result in a material impact on the results of our operations. We may experience a reduction in business from a large customer or a number of customers, or we may lose such customers. We cannot guarantee that we will be able to retain long-term relationships with our larger customers in the future. Our customers may experience a deterioration in their current financial condition or future prospects, or may experience a bankruptcy. We are also at a risk of losses from uncollectible account receivables if our customers financial positions deteriorate. A significant reduction in demand from our customers may result in an adverse impact on our business and results of operations in future periods. 8 Market conditions and failure to meet certain covenant requirements could impact our availability to borrow under our revolving lines of credit and the cost of our borrowings. The global economy has entered what some economists predict may be a prolonged economic recession. We believe one aspect of this current economic environment is the limited availability of capital resources, including debt financing. The impact of the tight credit markets may include reduced liquidity. Significant increases in the cost to borrow and maintain our letters of credit, which collateralize our workers compensation obligations, may result if we are not able to maintain adequate borrowing arrangements. Our revolving lines of credit provide for certain affirmative and negative covenants which may limit the availability under these lines of credit based upon our ability to meet these covenants. These covenants include, but are not limited to: a fixed charge coverage ratio; limitations on capital expenditures, additional debt incurred, mergers, consolidations or sales; and transactions with subsidiaries and related parties. Failure to meet compliance with one or more of these covenants in the future could affect the amount of availability we have to borrow against and as a result, our liquidity and financial condition may be adversely affected. We were in compliance withthe covenants within our revolving credit facilities at December 28, 2008. We may not achieve the intended effects of our business strategy . Our business strategy is based on expanding North American market share. We have implemented steps to increase our market share by concentrating in local markets with small and mid-sized customers through relationship selling, focusing on key large accounts with profitable margins, targeting new accounts by providing integrated services, and continuing to improve operating leverage by reducing corporate and field overhead. We also plan to expand market share within our Professional Services segment by providing more services to existing Staffing Services segment customers. If we are not successful in achieving these objectives with our customers, our revenues, costs and overall profitability could be negatively affected. If we are unable to execute our business strategy effectively, our productivity and cost competitiveness could be negatively affected. Our contracts contain termination provisions and pricing risks that could decrease our revenues, profitability and cash flow. Some of our customer contracts permit termination in the event our performance is not consistent with service levels specified in those contracts. Our customers ability to terminate contracts, as well as having many short-term contracts, creates uncertain revenue streams. Some of our contracts contain pricing provisions that allow customers to pay a set fee for our services regardless of whether our costs to perform these services exceed the amount of the set fee. Some of our contracts provide for credits to our customers if we fail to achieve specific contract standards. Some of our contracts contain re-pricing provisions that can result in reductions of our fees for performing our services. Many of our contracts provide for a billing at a set mark-up above the temporary employees pay rate. In estimating these mark-ups we use our best estimates of expected costs for federal and state unemployment, workers compensation or other costs. If actual costs for these items exceed our estimates, we typically cannot recover these retroactively from customers. Additionally, the actual development of workers compensation claims can take many years after an accident or injury develops; such development, if adverse could negatively impact the Company. Our failure or inability to perform under customer contracts could result in damage to our reputation and give rise to legal claims against us. If customers are not satisfied with our level of performance, our reputation in the industry may suffer, which could materially and adversely affect our business, financial condition, results of operations and cash flow. Certain areas of our business require us to assume a greater level of responsibility for developing or maintaining processes on behalf of our customers. Many of these processes are critical to the operation of our customers businesses. Our failure or inability to complete these engagements satisfactorily could have a material adverse effect on our customers operations and consequently may give rise to claims against us for actual or consequential damages or otherwise damage our reputation. Any of these claims could have a material adverse effect on our business, financial condition or results of operations. 9 Managing or integrating past and future acquisitions may strain our resources. We made several acquisitions in 2007 and may make additional future acquisitions to expand our service offerings, broaden our customer base or expand our geographic presence. Acquisitions involve a number of additional risks, including the diversion of managements attention from our existing operations, the failure to retain key personnel or customers of an acquired business, the assumption of unknown liabilities of the acquired business for which there are inadequate indemnifications, the potential impairment of acquired intangible assets and the ability to successfully integrate the business. We could experience financial or other setbacks if any of the businesses that we acquired or acquire have liabilities or problems of which we are not aware. Further, we cannot assure you that any past and future acquired businesses will generate anticipated revenues or earnings. As a result, the anticipated benefits from acquisitions may not be achieved. We may experience business interruptions that could have an adverse affect on our operations. We could be negatively affected by natural disasters (many of our administrative functions are located in a hurricane-prone area), fire, power loss, telecommunications failures, hardware or software malfunctions and break-downs, computer viruses or similar events. Although we have disaster recovery plans in place, we may not be able to adequately execute these plans in a timely fashion. If our critical information systems fail or are otherwise unavailable, this could temporarily impact our ability to pay employees, bill customers, service customers, maintain billing and payroll records reliably and pay taxes, which could adversely affect our revenues, operating expenses, and financial condition. A prolonged outage could seriously impact our ability to service customers or hire temporary workers and could seriously threaten the organization. We are dependent upon availability of qualified personnel, and may not be able to attract and retain sufficient numbers of qualified personnel necessary to succeed. We depend upon our ability to attract qualified personnel who possess the skills and experience necessary to meet the staffing requirements of our customers or to successfully bid for new customer projects. We must continually evaluate and upgrade our base of available qualified personnel to keep pace with changing customer needs and emerging technologies. Competition for individuals with proven professional or technical skills currently exists. We could have difficulty attracting and retaining sufficient numbers of qualified personnel necessary for our business to succeed. Regulatory challenges to our tax filing positions could result in additional taxes. We file tax returns with various governmental entities within the United States and Canada. The filings include returns with the Federal government, the states and numerous cities, counties and municipalities. When we prepare these tax filings, we are required to follow numerous and complex legal and technical requirements where interpretation of rules and regulations is required. We believe that we have appropriately filed our tax returns and properly reported taxable transactions, but the final tax amounts are subject to regulatory audit and interpretation. We believe we have established adequate reserves with respect to any tax liabilities that may arise in relation to these transactions should our position be successfully challenged by tax authorities, however, an unfavorable settlement could result in higher payments and additional charges to income above the amounts reserved. 10 We may lose key personnel, and therefore, our business may suffer. Our operations are dependent on the continued efforts of our officers and executive management. In addition, we are dependent on the performance and productivity of our local managers and field personnel. Our ability to attract and retain business is significantly affected by local relationships and the quality of service rendered. The loss of those key officers and members of executive management who have acquired significant experience in our industry may cause a significant disruption to our business. Moreover, the loss of our key managers and field personnel may jeopardize existing customer relationships with businesses that continue to use our services based upon past relationships with these local managers and field personnel. The loss of such key personnel could materially adversely affect our operations, because it may result in an inability to establish and maintain customer relationships and otherwise operate our business. We may be exposed to employment-related claims and costs that could have a material adverse affect on our business, financial condition and results of operations. We employ and place people in the workplaces of other businesses. Attendant risks of such activity that could increase our cost of doing business include: possible claims of discrimination and harassment; errors and omissions by the personnel we place, particularly for the acts of temporary professionals (e.g., accountants, attorneys, engineers and information technology consultants); misuse or misappropriation of customer funds or proprietary information; and payment of workers compensation and other similar claims. Although we maintain insurance coverage for general liability, errors and omissions and employee theft, such insurance coverage may not be adequate in scope or amount to cover any such liability. A failure of any of our personnel to observe our policies and guidelines intended to reduce exposure to these risks could have a material effect upon us. We cannot assure that we will not experience such problems in the future. We retain all or a portion of the risk under our workers compensation, general liability, professional liability and employment practices liability insurance programs, and health insurance benefits programs. Changes in the estimates of these accruals are charged or credited to earnings in the period determined, and therefore a large fluctuation in any given quarter could materially adversely affect earnings in that period. We are a defendant in a variety of litigation and other actions from time to time, which may have a material adverse effect on our business, financial condition and results of operations. We and our subsidiaries are regularly involved in a variety of litigation arising out of our business. Occasionally, this litigation can be material. We cannot assure you that our insurance will cover all claims that may be asserted against us. Should the ultimate judgments or settlements exceed our insurance coverage, they could have a material adverse effect on our results of operations, financial position and cash flows. We also cannot assure you that we will be able to obtain appropriate types or levels of insurance in the future or that adequate replacement policies will be available on acceptable terms, if at all. Government regulation may significantly increase our costs, including payroll-related costs and unemployment taxes. In conducting our business, we are required to pay a number of payroll and related expenses, including unemployment taxes, workers compensation and medical insurance for our personnel. Unemployment insurance premiums paid by employers typically increase during periods of increased levels of unemployment. Workers compensation costs may increase in the future if states raise benefit levels and liberalize allowable claims. Attempts to increase revenue from light industrial customers may expose us to increased workers compensation claims and higher costs. Future earnings could be adversely affected if we are not able to increase the fees charged to customers to offset increased costs related to unemployment insurance or workers compensation benefits. 11 We are subject to business risks associated with operations in Canada, which could make this operation significantly more costly. Operation in this market is subject to risks inherent in international business activities, including: fluctuations in currency exchange rates; varying economic and political conditions; overlapping or differing tax structures; and multiple regulations concerning pay rates, benefits, vacation, statutory holiday pay, workers compensation, union membership, termination pay and the termination of employment. The price of our common stock may fluctuate significantly, which may impact our ability to comply with the New York Stock Exchange (NYSE) continued listing standards and result in losses for our investors. The market price for our common stock has been and may continue to be volatile. For example, during the fiscal year ended December 28, 2008, the prices of our common stock as reported on the NYSE ranged from a high of $7.28 to a low of $1.12. Our stock price can fluctuate as a result of a variety of factors, including factors listed in these Risk Factors and others, many of which are beyond our control. These factors include: actual or anticipated variations in our quarterly operating results; announcement of new services by us or our competitors; announcements relating to strategic relationships or acquisitions; changes in financial estimates or other statements by securities analysts; and changes in general economic conditions. Our common stock is currently listed on the NYSE. If we are unable to satisfy the NYSE criteria for continued listing, our common stock would be subject to delisting. A delisting of our common stock could negatively impact us by: reducing the liquidity in and market price of our common stock; reducing the number of investors willing to hold or acquire our common stock, which could negatively impact our ability to raise equity financing; and may limit our ability to use a registration statement to offer and sell freely tradable securities, thereby preventing us from accessing the public capital markets. 12 Item 1B. UNRESOLVED STAFF COMMENTS None. Item 2. PROPERTIES Our corporate headquarters are located at 2050 Spectrum Boulevard, Fort Lauderdale, Florida, in a 125,000 square-foot building owned by us. In addition, we lease approximately 70,000 square feet in Alpharetta, Georgia for operating functions. All other field locations operate in space held primarily under three to five year leases providing fixed monthly rentals. Our corporate headquarters and our field locations are used by both our Professional Services and our Staffing Services operating segments. We believe that our facilities are adequate for our needs. Item 3. LEGAL PROCEEDINGS In the ordinary course of our business, we are or may be threatened with or named as a defendant in various lawsuits. We maintain insurance in such amounts and with such coverages and deductibles as we believe are reasonable and prudent. The principal risks that we insure against are workers compensation, personal injury, bodily injury, property damage, professional malpractice, errors and omissions and fidelity losses. Our management does not expect that the outcome of any pending lawsuits relating to such matters, individually or collectively, will have a material adverse effect on our financial condition, results of operations or cash flows. On December 13, 2004, and as amended on January 13, 2005 and October 31, 2005, Glidepath Holding B.V. and Jeimon Holdings N.V. filed an action against Spherion Corporation in the U.S. District Court of the Southern District of New York. Glidepath and Jeimon Holdings, investors in the entity that acquired the Cyber Center business of Spherion Technology (UK) Limited, a subsidiary of Spherion Corporation, in 2002, sued Spherion for fraud, negligent misrepresentation, aiding and abetting breach of fiduciary duty and unjust enrichment and seek $32.0 million in damages, and treble for punitive damages, plus attorneys fees, expert fees and costs. Glidepath and Jeimon Holdings allege that an individual who was an officer of Spherion Technology (UK) fraudulently induced them to invest in a corporation formed to purchase the Cyber Center business, while he remained in the employ of Spherion Technology (UK) and was to be paid an incentive bonus for the sale by Spherion. They allege that he misled them as to his employment status at the time, as to the prospects for the Cyber Center, and as to whether the newly formed corporation was assuming the indebtedness of Spherion Technology (UK) associated with the Cyber Center business. They allege that in doing so, he was acting as Spherions agent. Spherion intends to vigorously defend this matter and has a reserve of $0.5 million related to this matter. Spherion does not have insurance coverage for this claim. Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of security holders during the fourth quarter of the fiscal year ended December 28, 2008. 13 PART II Item 5. MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market for the Registrants Common Equity Our common stock is traded on The New York Stock Exchange under the symbol SFN. The following table sets forth, for the periods indicated, the high and low prices per share of the common stock as reported on The New York Stock Exchange: High Low First Quarter $ 7.28 $ 5.77 Second Quarter 6.44 4.51 Third Quarter 6.04 4.35 Fourth Quarter 4.90 1.12 High Low First Quarter $ 9.65 $ 7.32 Second Quarter 10.37 8.40 Third Quarter 9.77 6.90 Fourth Quarter 9.72 6.95 On February 22 , 2009, there were approximately2,300 holders of record of our common stock. We did not pay cash dividends in 2008 and 2007, and do not intend to pay cash dividends in the foreseeable future. Our U.S. revolving line of credit provides for certain covenants which restrict our ability to pay cash dividends in the event of default or under certain circumstances. The information required by Item 201(d) of Regulation S-K is set forth in Part III, Item 12 of this Annual Report on Form 10-K. 14 Issuer Purchases of Equity Securities During 2008, Spherion purchased 4.6 million shares for approximately $25.0 million at an average price per share of $5.40 . In addition, pursuant to the Company's employee benefit plans, we also purchased 0.1 million shares for appoximately $0.1 million at an average price per share of $1.59. On February 17, 2009, the Board of Directors authorized the Company to repurchase up to an average of 50,000 shares per week on an annual basis of the Companys common stock primarily for the purpose of offsetting dilution created through the Companys various employee benefit plans. Repurchases during the fourth quarter were as follows: Average Total Number of Maximum Number Total Price Shares Purchased of Shares that Number of Paid as Part of May Yet Be Shares per Publicly Announced Purchased Under Period Purchased (2) Share Program the Program (1) Month 1 September 29, 2008 through October 26, 2008 38,510 $ 2.84 - - Month 2 October 27, 2008 through November 23, 2008 2,957 2.00 - - Month 3 November 24, 2008 through December 28, 2008 5,612 1.59 - - Total 47,079 $ 2.64 - - On January 4, 2008, the Board of Directors authorized the repurchase of up to $25.0 million of the Companys common stock. As of September 11, 2008, all $25.0 million of the Companys common stock under the January 2008 program were repurchased. Number of shares purchased includes purchases that relate to its voluntary non-qualified deferred compensation plan. 15 Performance Graph The following graph compares the cumulative total stockholder return on our Common Stock with the cumulative total return of the NYSE composite index, our New Peer Group Index (the New Peer Group Index) and our Old Peer Group Index (the Old Peer Group Index), each for the period beginning December 31, 2003 and ending December 28, 2008.In re-evaluating our peer group this year, we removed one peer company that is no longer publicly traded in the U.S. We believe the New Peer Group Index provides a more meaningful comparison of our performance compared with our primary competition for our important product offerings and other relevant factors. The total cumulative return on investment (change in stock price plus reinvested dividends, if any) for us, the NYSE composite index, the New Peer Group Index and the Old Peer Group Index assumes that a $100 investment was made on December 31, 2003. We have not declared any dividends in the period represented in this performance graph. The New Peer Group Index is comprised of the following publicly traded companies: Kelly Services, Inc.; Manpower, Inc.; MPS Group, Inc.; Robert Half International, Inc.; Kforce, Inc.; and Hudson Highland Group, Inc. The Old Peer Group Indexwas comprised of Kelly Services, Inc.; Manpower, Inc.; MPS Group, Inc.; Robert Half International, Inc.; and Adecco S.A. The stock price performance shown on this graph is not necessarily indicative of future price performance of our Common Stock. Fiscal Years Spherion Corporation $ $ 84.59 $ 100.81 $ 74.82 $ 73.92 $ 16.01 NYSE Composite Index 113.92 121.83 143.60 154.04 87.02 New Peer Group 119.58 133.87 159.80 120.25 76.81 Old Peer Group 98.93 102.37 135.70 105.70 66.28 16 Item 6. SELECTED FINANCIAL DATA The following table summarizes selected financial information for each of the most recent five fiscal years and should be read in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations and the accompanying Consolidated Financial Statements included in this Annual Report on Form 10-K. Fiscal Years (in thousands, except per share data and operating locations) (1 ) 2007 (2 ) 2006 (3 ) 2005 (4 ) (4, 5 ) Statement of Operation Data: Revenues $ 2,189,156 $ 2,017,114 $ 1,922,735 $ 1,966,400 $ 2,009,149 Gross profit 482,003 477,986 447,079 426,185 403,753 (Loss) earnings from continuing operations (114,557 ) 29,137 22,323 22,575 12,298 Net (loss) earnings (118,489 ) 25,266 54,682 12,029 35,829 (Loss) earnings per shareBasic: (Loss) earnings from continuing operations $ (2.14 ) $ 0.52 $ 0.39 $ 0.37 $ 0.20 Net (loss) earnings per share (2.22 ) 0.45 0.96 0.20 0.59 (Loss) earnings per shareDiluted: (Loss) earnings from continuing operations $ (2.14 ) $ 0.51 $ 0.39 $ 0.37 $ 0.20 Net (loss) earnings per share (2.22 ) 0.44 0.95 0.20 0.57 Weighted Average Shares: Basic 53,490 56,234 57,212 60,938 61,036 Diluted 53,490 56,893 57,784 61,430 62,313 Additional Data (end of period): Total assets $ 584,381 $ 844,818 $ 693,387 $ 742,644 $ 830,266 Long-term debt, net of current portion $ 1,646 $ 22,148 $ 2,377 $ 3,735 $ 4,766 Working capital $ 112,592 $ 124,938 $ 207,269 $ 129,893 $ 119,832 Operating locations 671 742 660 659 716 The 2008loss from continuing operations includes an after-tax goodwill and intangible asset impairment charge of $121.2 million or $(2.27) per share and after-tax restructuring and other charges of $7.0 million or $(0.13) per share. Adjusted earnings per share was $0.24 in 2008 and excludes the impact of the impairment and restructuring and other charges. See "Management' s Discussion and Analysis - Non-GAAP Financial Measures" for further information. The results of operations include Todays Staffing and Technisource from the dates of acquisition of September 28, 2007 and December 3, 2007, respectively, and various other smaller acquisitions. The 2006 net earnings include a tax benefit of $30.8 million or $0.54 per share from loss on disposal in discontinued operations related to the resolution of certain international tax matters. Effective January 2, 2006, the Company adopted the provisions of Statement of Financial Accounting Standards No. 123 (revised 2004, SFAS No. 123R), which requiresthe measurement and recognition of compensation expense for all share-based payment awards made to employees and directors based on estimated fair values of the awards.
